         Case 1:19-cv-00963-NAM-ML Document 32 Filed 09/09/20 Page 1 of 7


UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MALIBU MEDIA, LLC,

                          Plaintiff,

v.                                                             1:19-CV-963 (NAM/ML)

THOMAS CAUSA,

                          Defendant.


APPEARANCES:

Kevin T. Conway, Esq.
80 Red Schoolhouse Rd., Suite 110
Spring Valley, NY 10977
Attorney for Plaintiff

Hon. Norman A. Mordue, Senior United States District Judge:

                  MEMORANDUM-DECISION AND ORDER
       INTRODUCTION

       Plaintiff Malibu Media, LLC (“Malibu Media”) brings this action against Defendant

Thomas Causa (“Defendant”) alleging direct copyright infringement under the United States

Copyright Act of 1976, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”). (Dkt. Nos. 1, 13).

Malibu Media now moves for default judgment under Fed. R. Civ. P. 55. (Dkt. No. 26).

Defendant has not filed an answer in this case, nor has he filed a response to Malibu Media’s

motion for default judgment. For the reasons that follow, Malibu Media’s motion is denied.

       BACKGROUND1

       Malibu Media, an entertainment company that produces pornographic movies, initiated

this copyright infringement action alleging that Defendant unlawfully downloaded and



1
  The facts are taken from Plaintiff’s Amended Complaint (Dkt. No. 13) and are assumed to be true for
the purposes of this decision. Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011).
         Case 1:19-cv-00963-NAM-ML Document 32 Filed 09/09/20 Page 2 of 7


distributed its copyrighted adult films using BitTorrent, a “peer-to-peer file sharing system[]

used for distributing large amounts of data, including . . . digital movie files.” (See Dkt. No.

13, ¶¶ 8–16). Specifically, Malibu Media alleges that Defendant “is a habitual and persistent

BitTorrent user and copyright infringer,” who is responsible for illegally downloading, copying

and distributing eleven of Malibu Media’s copyrighted adult films between November 2018

and July 2019. (Id., ¶¶ 17–25; see also Dkt. No. 13-1). Malibu Media claims that it detected

Defendant’s alleged illegal activity through its “consulting expert,” who “established a direct

[Transmission Control Protocol (“TCP”)/Internet Protocol (“IP”)] connection with the

Defendant who was using the Subject IP Address . . . .” (Id., ¶ 17). Malibu Media alleges that

its consulting expert “downloaded from Defendant one or more pieces of each of the digital

media files” identified in the Amended Complaint, which “correlate[] to a copyrighted film

owned by Plaintiff.” (Id., ¶¶ 18–19). Malibu Media claims that Defendant’s downloading and

sharing of its copyrighted movies violated the Copyright Act. (Id., ¶¶ 28–33).

       The Court granted Malibu Media’s motion to serve a third-party subpoena prior to a

Rule 26(f) conference so it could identify the individual internet subscriber associated with the

IP address cited in the initial complaint. (See Dkt. No. 6). Malibu Media later amended the

complaint to identify Defendant as the alleged infringer, (see Dkt. No. 13), and Plaintiff served

him with a Summons and the Amended Complaint on June 30, 2020. (Dkt. No. 22). The

Clerk entered a Certificate of Default on July 27, 2020. (Dkt. No. 24).

       LEGAL STANDARD

       “Rule 55 of the Federal Rules of Civil Procedure provides a two-step process for

obtaining a default judgment.” Priestly v. Headminder, Inc., 647 F.3d 497, 504 (2d Cir. 2011).

First, under Rule 55(a), the plaintiff must obtain a clerk’s entry of default. Fed. R. Civ. P.

55(a) (“When a party against whom a judgment for affirmative relief is sought has failed to


                                                   2
         Case 1:19-cv-00963-NAM-ML Document 32 Filed 09/09/20 Page 3 of 7


plead or otherwise defend, and that failure is shown by affidavit or otherwise, the clerk must

enter the party’s default.”); see also L.R. 55.1 (requiring a party seeking a clerk’s entry of

default to “submit an affidavit showing that (1) the party against whom it seeks a judgment . . .

is not an infant, in the military, or an incompetent person (2) a party against whom it seeks a

judgment for affirmative relief has failed to plead or otherwise defend the action . . . and (3) it

has properly served the pleading to which the opposing party has not responded”). Second,

under Rule 55(b), the plaintiff must then “apply to the court for entry of a default judgment.”

Priestly, 647 F.3d at 505; see also Local Rule 55.2(b) (“A party shall accompany a motion to

the Court for the entry of a default judgment, pursuant to Fed. R. Civ. P. 55(b)(2), with a

clerk’s certificate of entry of default . . . a proposed form of default judgment, and a copy of

the pleading to which no response has been made.”).

       Once a defendant is found to be in default, “the court may, on plaintiffs’ motion, enter a

default judgment if liability is established as a matter of law when the factual allegations of the

complaint are taken as true.” Bricklayers & Allied Craftworkers Local 2, Albany, N.Y. Pension

Fund v. Moulton Masonry & Constr., LLC, 779 F.3d 182, 187 (2d Cir. 2015). The reviewing

court retains the discretion to determine whether an order for default judgment is appropriate.

See Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993). And given the Second

Circuit’s “oft-stated preference for resolving disputes on the merits,” default judgments are

“generally disfavored.” Id. at 95–96. Therefore, before a default judgment may be entered, the

reviewing court must determine whether, based on the complaint’s well-pleaded allegations,

the complaint states a claim upon which relief can be granted. See Au Bon Pain Corp. v.

Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981) (stating that “a district court has discretion under

Rule 55(b)(2) once a default is determined to require proof of necessary facts and need not

agree that the alleged facts constitute a valid cause of action”). In making this determination,


                                                    3
         Case 1:19-cv-00963-NAM-ML Document 32 Filed 09/09/20 Page 4 of 7


courts subject the plaintiff’s factual allegations to the pleading standard for a motion to dismiss

under Rule 12(b)(6). See Priestley, 647 F.3d at 506 (citing Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009)). The plaintiff bears the burden of demonstrating that the unchallenged allegations

and all reasonable inferences drawn therefrom establish the defendant’s liability. See City of

New York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 137 (2d Cir. 2011).

       DISCUSSION

       “To state a claim for copyright infringement, a plaintiff must allege ‘both (1) ownership

of a valid copyright and (2) infringement of the copyright by the defendant.’” Spinelli v. NFL,

903 F.3d 185, 197 (2d Cir. 2018) (quoting Yurman Design, Inc. v. PAJ, Inc., 262 F.3d 101, 109

(2d Cir. 2001)).

       Here, Malibu Media argues that entry of default judgment in its favor is appropriate

because its allegations are “sufficient to support its claims of copyright infringement.” (Dkt.

No. 26-5, p. 3). Malibu Media contends that the Amended Complaint establishes that it owned

a valid copyright for adult films, and that Defendant directly infringed upon its copyright by

downloading and sharing the films. (Id., pp. 4–9). Malibu Media claims that Defendant’s

alleged copyright infringement entitles it to injunctive relief, statutory damages, as well as

costs and attorney’s fees. (Id., pp. 9–16).

       After careful review, the Court concludes that Malibu Media’s Amended Complaint

fails to state a plausible claim against Defendant because the only allegation that connects him

to the infringing activity is that he is the internet subscriber associated with the IP address

which was used to download and share Plaintiff’s copyrighted films.

       In so finding, the Court agrees with the Ninth Circuit’s reasoning in Cobbler Nevada

LLC v. Gonzales, 901 F.3d 1142, 1145 (9th Cir. 2018) (“Cobbler Nevada”), which held that a

defendant’s “status as the registered subscriber of an infringing IP address, standing alone,


                                                    4
         Case 1:19-cv-00963-NAM-ML Document 32 Filed 09/09/20 Page 5 of 7


does not create a reasonable inference that he is also the infringer.” Id. at 1145. In that case, a

copyright holder brought suit against an internet subscriber linked to an IP address that had

allegedly downloaded one of the copyright holder’s films without authorization. Id. The court

found that those facts presented “a situation ‘where a complaint pleads facts that are merely

consistent with a defendant’s liability, stopping short of the line between possibility and

plausibility of entitlement to relief.” Id. at 1147 (quoting Iqbal, 556 U.S. at 678). The court

explained that:

                  Although copyright owners can often trace infringement of copyrighted
                  material to an IP address, it is not always easy to pinpoint the particular
                  individual or device engaged in the infringement. Internet providers,
                  such as Comcast or AT&T, can go so far as to identify the individual
                  who is registered to a particular IP address (i.e., an account holder) and
                  the physical address associated with the account, but that connection
                  does not mean that the internet subscriber is also the infringer. The
                  reasons are obvious—simply establishing an account does not mean the
                  subscriber is even accessing the internet, and multiple devices can
                  access the internet under the same IP address.

Id. at 1146.

       Ultimately, Malibu Media’s infringement allegation rests on the assumption that

Defendant was the infringer simply because he is the registered internet subscriber of the IP

address which allegedly downloaded and shared copyrighted materials. (See generally Dkt.

No. 13). Therefore, this case presents precisely the same scenario as Cobbler Nevada, where

the plaintiff only named the defendant based on their status as the internet subscriber, and

otherwise failed to allege any other facts that could plausibly link the defendant to the actual

infringement. See Cobbler Nevada, 901 F.3d at 1146. Thus, even assuming that Defendant

established an internet account with an IP address which was used to download and share

Malibu Media’s copyrighted materials, that connection is simply not enough to plausibly infer

that he was the infringer. As the Cobbler Nevada decision recognized, there are any number of

possibilities for who could be using an IP address and how often, particularly with the
                                                      5
         Case 1:19-cv-00963-NAM-ML Document 32 Filed 09/09/20 Page 6 of 7


profusion of mobile devices today, and depending on the living situation and the secured or

unsecured nature of the network.

       In sum, Malibu Media’s claim rests solely on the unfounded assumption that Defendant

must be the infringer because he is the internet subscriber. That theory is simply too tenuous to

establish liability, especially where the Amended Complaint does not allege any direct

investigation of Defendant himself, nor does it allege that Defendant “acknowledged personal

involvement in any download or distribution, that Defendant had exclusive access to the

alleged infringing IP address, or any circumstances which might increase the likelihood that

the subscriber is the infringer (such as defendant’s living arrangements or network details).”

See Malibu Media, LLC v. Duncan, No. 19-CV-2314, 2020 WL 567105, at *6, 2020 U.S. Dist.

LEXIS 20905, at *10–15 (S.D. Tex. Feb. 4, 2020) (holding that the defendant’s mere status as

the internet subscriber was insufficient to allege defendant’s direct involvement in the illegal

downloading); cf. Malibu Media, LLC v. Doe, No. 18-CV-450, 2019 WL 8301066, at *2, 2019

U.S. Dist. LEXIS 94433, at *3–6 (N.D. Ill. June 5, 2019) (finding that plaintiff’s allegations

were sufficient to state a claim where the amended complaint added factual allegations that the

pattern of alleged illegal infringement took place for over two years, the defendant had a

background in computer science, and he was the lone adult male at the residence during the

period in question).

       Therefore, without more facts tying Defendant directly to the alleged copyright

infringement, Malibu Media’s Amended Complaint does not state a sufficiently plausible

claim. Accordingly, Defendant’s motion for default judgment is denied. See Malibu Media,

LLC v. Doe, No. 18-CV-1369, 2020 WL 4719219, 2020 U.S. Dist. LEXIS 145263 (D. Conn.

Aug. 13, 2020) (denying default judgment and finding that infringer liability cannot be

premised on a defendant’s mere status as the internet subscriber); cf. Malibu Media v. Doe, No.


                                                   6
          Case 1:19-cv-00963-NAM-ML Document 32 Filed 09/09/20 Page 7 of 7


19-CV-950, 2020 WL 4569433, 2020 U.S. Dist. LEXIS 141388 (N.D.N.Y. Aug. 7, 2020)

(granting the defendant’s motion to dismiss where the plaintiff failed to assert sufficient factual

allegations to state a plausible claim).2

        CONCLUSION

        For these reasons, it is hereby

        ORDERED that Plaintiff’s motion for default judgment (Dkt. No. 26) is DENIED

without prejudice; and it is further

        ORDERED that Plaintiff may further amend its pleading within THIRTY (30) days

of this Order, in accordance with the conclusions stated above; and it is further

        ORDERED that Plaintiff may renew its motion for default judgment thereafter; and

it is further

        ORDERED that the Clerk of the Court is directed to provide a copy of this

Memorandum-Decision and Order to the parties in accordance with the Local Rules of the

Northern District of New York.

        IT IS SO ORDERED.

        Dated: September 9, 2020
               Syracuse, New York




2
  The Court declines to address Malibu Media’s damage claims because it has failed to establish
liability.
                                                     7
